Title: Enclosure: Thomas Dalton to William Pitt, 29 May 1789
From: Dalton, Thomas
To: Pitt, William


(Copy)No. 2 nothumberland Cort 
SirCha⟨r⟩ing Cross 29th may 89  
be pleased to permit me to inform you I tuck the liberty of writing you Imeadiately on my arival in the River thames from Pensocola and the bearer of my letter to you informed me I was to weat on you this day agreeable to which I done myself the honour of Calling on your Sacretary ⟨Trosit⟩ in order that he might Convey to you the purport of my business in this Country from the Indian nation let me inform you Sir as the Language of the Kings Chiefs and head warriors of the Creek nation and as my private Instructions from the H: K: who has wrote you has directed me to Solicit an interview with you as the beloved man of your nation and be assured if you love your nation as I am Instructed to believe you do you will not Paliate but hear the talks of the Indians which I Judge are boy’d above your Exp⟨a⟩tation of a tribe of Indians it Cannot be well Conveyed to you by letter I must again beg leave to Solicit that you will be pleased to directly order your Sacretary to give me an audiance as I wish to Return to the Indian nation as Quick as possible. I have the honour to be sir your most obt Hume Servt

T. D.

